Citation Nr: 9901744	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-47 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for right shoulder and 
bilateral knee disorders as secondary to service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1943 
to February 1946.  

This appeal is before the Board of Veterans Appeals (Board) 
from a January 1996 rating decision of the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefits sought.  The veteran testified 
at a personal hearing in December 1996.  In an August 1997 
decision, the hearing officer confirmed the denials and 
issued a supplemental statement of the case.  In June 1998, 
the Board remanded the case for further development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2. No competent evidence has been presented to show that the 
veterans right shoulder tendon tear and arthritis or his 
bilateral knee arthritis are related to his service-
connected PTSD or to any VA treatment for the disorder.


CONCLUSION OF LAW

The claims of service connection for right shoulder and 
bilateral knee disorders as secondary to service-connected 
PTSD are not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.310(a) (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

VA hospital records show that the veteran was hospitalized in 
January 1991 for alcohol and PTSD-like symptoms.  Service 
connection for PTSD was granted in December 1991.

Syracuse VAMC records show that on August 5, 1992 the veteran 
admitted himself for alcohol detoxification.  It was noted 
that he was doing well until he left on August 7th without a 
pass and was placed on unauthorized absence.  He returned 
inebriated, agitated, and violent.  He got into a physical 
altercation with several staff members and was transferred to 
Crouse Irving Memorial Hospital (Crouse) by police escort for 
evaluation and consideration for involuntary hospitalization.  
Alcohol dependence and PTSD were diagnosed.

Crouse emergency room reports show that on August 7, 1992 he 
complained of rib pain and right leg pain.  He had been 
brought by sheriffs police and indicated he injured his ribs 
in an altercation at VA.  X-rays of the left ribs and frontal 
chest were normal.  His blood alcohol level was elevated.  It 
was noted that he had inflicted numerous lacerations on his 
left arm.  He was brought back to VA and assaulted a 
police/security officer.  It was noted that he had suffered a 
rib contusion.

A psychiatric evaluation report from Hutchings Psychiatric 
Center (Hutchings) on August 7, 1992 shows that the veteran 
had returned to VA and fought with staff.  Security was 
called in and an officers nose was broken.  There were no 
medical abnormalities noted on admission to Hutchings other 
than asthma.  

Syracuse VAMC records from August 8 to August 9, 1992, show 
that the veteran was discharged from VA one day earlier after 
an altercation with staff members.  Physical findings showed 
superficial bruises and lacerations on the volar aspect of 
the forearm.  It was noted that he appeared inappropriate for 
readmission to VA after having left VA twice in last 5 days, 
but needed continued treatment as an outpatient.  PTSD, 
bruises/lacerations on volar aspect of arm, and alcohol abuse 
were diagnosed.

Crouse emergency room reports on August 9, 1992 note that the 
veteran had a positive psychiatric history with PTSD and 
alcohol abuse and recent chaotic history with assaultive 
behavior.  He cut his wrist two days ago and had another 
possible self-destructive act the previous night.  He failed 
two voluntary psychiatric admissions in 48 hours.  He was 
clearly resistive and manipulative and needed further 
psychiatric evaluation and care.

A psychiatric evaluation report from Hutchings on August 9, 
1992 shows that the veteran did not have any known physical 
disabilities on admission except for a bandage on the left 
arm.  It was noted that he had tried to cut himself 
superficially.  He gave a history of having found pills in 
the bathroom but denied taking any.  It was noted that 
Syracuse VAMC medical records indicated he refused to have 
any tests done.  

Canandaigua VAMC hospitalization records from August 21 to 
September 28, 1992 show that the veteran was admitted due to 
alcoholism.  The diagnoses on discharge included history of 
multiple fractured arms and history of arthritis of the right 
shoulder (stable).

A psychiatric evaluation report from Hutchings on August 22, 
1992 shows that the veteran was transferred by Onondaga 
County Sheriffs from Crouse after receiving a call in which 
he stated he was depressed and suicidal.  It was noted that 
he was not in need of hospitalization tonight and that his 
recent behavior has been secondary to alcohol dependency.

VA outpatient treatment reports show that in October 1994 the 
veteran was seen for complaints of constant sharp aching pain 
in the right shoulder with occasional radiation into the 
right side of the neck and into the right upper arm.  
Degenerative joint disease, tendon tear of right shoulder was 
diagnosed.  In March 1995, he was seen for complaints of 
painful right shoulder for the last six months without real 
known injury.  In March 1996,  the provisional diagnosis was 
degenerative joint disease tendon tear of the right shoulder.  
In April 1996, degenerative joint disease, tendon tear of 
right shoulder was diagnosed.  In September 1996, probably 
degenerative joint disease of the knees was diagnosed.

In his claim for VA compensation received in September 1992, 
the veteran reported that on August 5, 1992 he admitted 
himself to the Syracuse VAMC and voluntarily left on August 7 
to return home where he cut his arm and wrist.  Subsequently, 
the sheriffs department returned him to the Syracuse VAMC 
where he stated he received two shots.  After an interview, 
he was surrounded by four Syracuse VAMC security guards who 
grabbed his arms, hit the left side of his ribs, kicked in 
his right leg behind the knee, knocked him to the floor, 
stripped his clothes, and put him in an isolation room.  
Later he was handcuffed and taken to Hutchings where he 
complained about his ribs.  Hutchings would not accept him 
without someones recommendation so the officers took him to 
Crouse for treatment.  He was then transferred to Hutchings 
and went home.  On August 8, 1992 he readmitted himself for 
treatment at Syracuse VAMC.  

At a personal hearing at the RO in December 1996, the veteran 
essentially testified that while being hospitalized for PTSD 
in August 1992, he was manhandled by VAMC security personnel.  
He testified that the security personnel caused his right 
shoulder and bilateral knee disorders by using abusive and 
inhumane treatment with excessive force and bodily harm.  He 
brought photos of the back of his knees, which he reported 
were taken immediately after the alleged incident.  

II.  Analysis

In order to establish service connection on a secondary basis 
it must be shown that the claimed disability is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Consequently, a well-grounded 
claim of secondary service connection requires competent 
evidence of a nexus between the claimed disability and one 
that is already service connected.  Jones v. Brown, 
7 Vet. App. 134, 137 (1994).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

The United States Court of Veterans Appeals (the Court) has 
held that a veteran is also entitled to service connection on 
a secondary basis when it is shown that his service-connected 
disability aggravated the non-service connected disability.  
Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Court 
stated that, pursuant to 38 U.S.C.A. § 1110 [and § 1131] and 
38 C.F.R. § 3.310(a), when aggravation of a veterans non-
service connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

The veteran maintains that his right shoulder and bilateral 
knee disorders are the direct result of excessive force used 
or the manhandling by VAMC security guards while he was 
being treated for PTSD in August 1992.  He claims that 
service connection is warranted on the basis that such 
disorders are secondary to his service-connected PTSD.  A 
well-grounded claim of secondary service connection requires 
evidence of a nexus between the disability for which 
secondary service connection is claimed and a disability that 
is already service connected.  Here, while there is evidence 
that the veteran now has arthritis of the knees and right 
shoulder and has had a right shoulder tendon tear and that 
there was an incident when he sought admission to a VA 
hospital in August 1992, there is no competent (medical) 
evidence of a nexus between the two.  Records from 
August 1992 show injury to the ribs at the time, but no 
injury to the knees or right shoulder.  The veteran has 
presented no competent (medical) evidence relating the 
claimed disabilities to the events at a VAMC in August 1992.  
His own assertions do not suffice to make the claim well 
grounded because, as a layperson, he is not competent to 
offer a medical opinion on the diagnosis or etiology of a 
medical condition.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
the absence of competent medical evidence of a nexus between 
the claimed disorders and PTSD, the claims of secondary 
service connection for right shoulder and bilateral knee 
disorders are not well grounded and must be denied.  


ORDER

Secondary service connection for right shoulder and bilateral 
knee disorders is denied.




		
	George R. Senyk 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
